                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA

                                     Alexandria Division




 Bd.of Tr.,Sheet Metal Workers'Nat'l
 Pension Fund,et al.

                       Plaintiffs,
                                                           Case No. l:19-cv-171-LO-IDD
         V.



 J & B Mechanical,Inc.,

                       Defendant.




                                           ORDER




       This matter comes before the Court on the Report and Recommendation("R&R")of

United States Magistrate Judge Ivan D. Davis, dated August 12,2019, Dkt. 13, on Plaintiffs'

Motion for Default Judgment, Dkt. 8. Defendant did not object to the R&R.

       The Court has reviewed the Complaint, Dkt. I, Plaintiffs' Memorandum in Support ofthe

Motion for Default Judgment, Dkt. 9, their supporting documents, and Judge Davis' R&R,Dkt.

13. The Court notes that, while Page 7 of the R&R inadvertently cites "§ 1332," and

"§ 1332(1)(B)," the R&R as a whole, the pleadings, and the context ofthose citations make clear

they are in fact references to "§ 1132," and "§1132(a)(1)(B)," respectively. The Court hereby
APPROVES and ADOPTS the findings and recommendations of Judge Davis.

       Accordingly,for the reasons cited by Judge Davis and for good cause shown, it is hereby
ORDERED that Plaintiffs Motion for Default Judgment is GRANTED.
